Citation Nr: 1738945	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  05-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus (diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to June 1969 and February 1975 to August 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in January 2012, when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the VA associated additional VA treatment records after the most recent supplemental statement of the case.  The Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  

Furthermore, regarding the claim for service connection for hypertension, in January 2012, the Board remanded the matter for an examination with opinion, including an opinion as to whether the Veteran's hypertension was related to in-service herbicide exposure.  Although a VA examination was conducted, the examiner did not address this theory of entitlement:  there is no opinion addressing whether the hypertension is related to in-service herbicide exposure.  Therefore, a remand is required.  In this regard, the Board notes that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

An additional opinion is also needed to determine whether the diagnosed anxiety disorder, which has been found to have preexisted service by two separate medical professionals, was aggravated by service.  Although the record includes two medical opinions, neither is supported by a rationale.  Thus, the Board finds another opinion is needed.  

Finally, the Board finds the record would benefit if the Veteran were afforded another VA examination to determine the current severity of the diabetes.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding treatment records.  

2.  All pertinent evidence of record should be made available to and reviewed by an appropriate medical professional to determine the likely etiology of the hypertension.  The medical professional should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service.  The rationale for the opinion must also be provided.

3.  All pertinent evidence of record must be made available to and reviewed by the April 2012 VA examiner who provided the opinion concerning the Veteran's psychiatric disorder.  The examiner should be requested to prepare an addendum providing a rationale for the determination that the anxiety disorder was not aggravated by service.  The examiner should acknowledge the July 2008 VA psychologist's opinion that the Veteran's anxiety was "most likely exacerbated" by Vietnam service and the evidence of Vietnam-related symptoms.  

If the examiner is unable to provide the required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should be performed if deemed necessary by the person designated to provide the opinion.

4.  Afford the Veteran a VA examination to determine the current severity of the diabetes.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




